Beoxles, C. J.
1. “The judge, having given in charge to the jury the language of the Penal Code as to circumstantial evidence . . ,- did not err, in the absence of a proper and timely written request, in failing to charge more fully on that subject.” Murray v. State, 28 Ga. App. 101 (110 S. E. 418), and cit. Under this ruling special ground 2 of the motion for a new trial' in the instant case is without merit'.
2 The excerpt from the charge (complained of in special ground 3 of the motion for a new trial)-, When considered in connection with other portions of the charge, can not fairly be construed as containing an expression or intimation of the judge’s opinion as to what had been proved in the case.
*362Decided June 15, 1932.
Tyson & Tyson, for plaintiff in error.
J. T. Grice, solicitor-general, contra.
3. The remaining special ground is merely an elaboration of the general grounds.
4. The evidence, while wholly circumstantial, was sufficient to authorize the jury to find that it excluded every reasonable hypothesis save that of the defendant’s guilt.

Judgment affirmed.


Luke, J., concurs. Bloodworih, J., absent on account of illness.